DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Feb. 10, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 10, 2022, has been entered.

Claim Status
 
The status of claims is as follows: 
Claims 1–7 are remain pending and have examined with Claim 1 in independent form.
Claims 1–7 are presently amended.
Claims 8–13 were previously withdrawn due to an election requirement.
No Claims are added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 12, 2019, [“Applicant’s Specification” and accepted for examination.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Dec. 10, 2021 [“Final Office Action”]. The objection to Claims 1–7 is withdrawn. 
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Final Office Action. The rejection of Claims 1–7 under § 112(b) is withdrawn.

Response to Arguments
35 U.S.C. § 101 Argument

	Applicant argues that if the pending claims recite an abstract idea exception, the exception is integrated into a practical application “that improves and [sic] technical field for updating of inventory values of product components in a complex supply chain utilizing the data communication system.” Applicant’s Reply at *15–6. Applicant avers “[w]ithout the claimed invention, inventory computing devices would create inventory values that are too low or too high since they don't accommodate multiple tiered levels of a complex supply chain.” Id. at *16. Applicant identifies support for the practical application in Applicant’s Specification, ¶¶ [0081], [0262], and identifies the claimed limitations that capture the practical application, which are generally, all of steps of Independent Claim 1, which comprise approximately three pages of text. Id. at *16–9. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below. Applicant's argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On the merits, the claims do not improve the functioning of a computer but rather merely use the computer as a tool to accomplish what a human can do by head and hand. Nothing precludes the pending claims from being performed mentally and Applicant makes no argument otherwise. As explained in the Final Office Action, “a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted).” Final Act. at *6. Thus, this leaves only the computer hardware/software, which, as previously explained, are generic in view of Applicant’s Specification. Id. Applicant does not dispute this and to the extent they do, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citations omitted); MPEP § 2106.07(b)(3). The computer is used as a tool. MPEP § 2105.05(f). 
Applicant argues that “the combination of elements are not well understood, routine, or conventional, [and] thus provide an inventive concept with significantly more.” Applicant’s Reply at *19. Next, Applicant identifies the claimed limitations that allegedly provide the inventive concept, which are generally, all of steps of Independent Claim 1, which comprise approximately three pages of text. Id. at *19–21. Last, Applicant explains that Berkheimer applies and “requests allowance in lieu of evidence of court cases with the same combination of elements as the limitations mentioned above.” Id. *22. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below. Applicant's argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion.
On the merits, the combination of elements is not inventive because Applicant’s Specification discloses that the ordered combination of additional elements is not inventive. Spec., ¶ [0374] (not limited to the combinations of functions and features of the present invention). Applicant does not dispute Examiner’s determination of the additional elements or the finding that the combination of those elements does not provide an inventive concept as explained in the Final Office Action. Final Act. at * 13–5. Rather, Applicant merely points to three pages of claim limitations and indicates said limitations are the inventive concept without further explanation. This is conclusory. Further, Applicant appears to misapprehend § 101 jurisprudence. Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” [“WURC activities”] unless an additional element was found to be insignificant extra-solution activity in Step 2A, Prong Two. MPEP § 2106.05(d)(II). Here, the Final Office Action did not find any additional elements as insignificant extra-solution activity in Sept 2A, Prong Two, but rather: “(1) mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits to the abstract idea exception; MPEP § 2106.05(I).” Final Act. at *13–5; Thus, Examiner is not required, here, to evaluate whether additional elements constitute WURC activities at Step 2. Accordingly, Berkheimer is inapposite. 
35 U.S.C. § 103 Argument

Applicant’s arguments with respect to Claims 1–7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1–7 are objected to because of the following informalities. Appropriate correction is required.
Claims 1–7: It is believed that “wherein the inventory management incudes entries” is  “wherein each limit table includes entries.” The use of “inventory management,” here, appears to be an informal reference to the limit tables previously claimed. Dependent Claims are objected to based on their dependence from Independent Claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Functional Nature of Limitations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations use a generic placeholder “processing module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. “Processing module” does not have a well understood structural meaning in the computer technology field. The prefix “processing” does not impart structure because it merely describes the module’s intended functionality. The “processing module” limitation is further drafted in the same format as a traditional means-plus-function limitation, and merely replaces the term “means” with “nonce” word “module,” thereby connoting a generic “black box” for performing the recited computer-implemented functions. See, Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1350 (Fed. Cir. 2015) (“ ‘Module’ is a well-known nonce word that can operate as a substitute for ‘means’ in the context of [pre-AIA ] § 112, para. 6 [or § 112(f)].”). 
Such claim limitation(s) interpreted under § 112(f) are:
first processing module in Claims 1, 3, 4, and 5.
second processing module in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Disclosure of Corresponding Structure

Having found that the aforementioned claims terms are subject to interpretation under § 112(f), next, it is determined whether Applicant’s Specification discloses sufficient structure for performing the claimed function. Examiner finds it does not.   
Construing a means-plus-function claim term is a two-step process. First, the function must be identified. Second, the corresponding structure, if any, disclosed in Applicant’s Specification that corresponds to the claimed function must be determined. When multiple functions are claimed, Applicant must disclose adequate corresponding structure to perform all of the claimed functions. If the Applicant fails to disclose adequate corresponding structure, the claim is indefinite. 
When evaluating § 112(f) limitations in software related claims for definiteness under § 112(b), a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. However, a non-specialized function requires no more support in the specification than a general purpose computer or a known computer component that is recognized by those of ordinary skill in the art as typically including structure and non-specialized programming to perform the claimed function. Generally, it is only in rare circumstances that an algorithm need not be disclosed. MPEP § 2181(II)(B). Rare circumstances are when functionality is coextensive with a microprocessor such as the functions of receiving, storing, or processing of data. Id. 
The following claim limitations are interpreted under § 112(f) along with their corresponding structure from Applicant’s Specification. For each claim limitation interpreted under § 112(f), an evaluation for definiteness under § 112(b) is also performed.
Claimed Functions
A first processing module performs the functions of: 
(Claim 1) create a plurality of limit tables regarding one or more product components that are each required for manufacturing of a product, 
wherein each product component of the one or more product components includes a set of product sub-components of a second analysis tier to a first analysis tier of the product component, 
wherein each product sub-component of the set of product sub-components includes a set of product further sub-components of a third analysis tier, 
wherein at least one limit table pertains to inventory management of a corresponding product component and associated set of product sub-components and associated set of product further sub-components of the corresponding product component of the one or more product components, 
wherein the inventory management incudes entries to manage maintaining inventory of the product component at an available volume level to facilitate the manufacturing of the product;
(Claim 1) store … a plurality of operations, 
wherein each operation of the plurality of operations includes each of an open operation, a close operation, and one or more component modification operations, 
wherein the plurality of operations are included in each limit table of the plurality of limit tables, and 
further wherein each operation of the plurality of operations is in one of three states: an active state, a triggered state, and an inactive state;
(Claim 1) store … a plurality of operation aspects corresponding to each operation of the plurality of operations, 
wherein each operation aspect of the plurality of operation aspects includes identity of evaluation data to monitor, evaluation data monitoring criteria, and identity of operational data of a plurality of operational data for processing each product component of the one or more product components;
(Claim 1) select a product component, of the one or more product components, for processing data analysis of at least two of the third analysis tier, the second analysis tier, and the first analysis tier;
(Claim 1) determine a purpose for processing the product component, 
wherein the purpose for processing the product component includes at least one of inventory management of the product component, sale of the product component, use of the product component, transfer of the product component, and monitoring particular information regarding the product component;
(Claim 1) in response to determining the purpose for processing the product component, select a limit table of a plurality limit tables regarding the product component to produce a selected limit table;
(Claim 1) receive … evaluation data … to produce received evaluation data;
(Claim 1) identify required evaluation data, based on the selected limit table;
(Claim 1) extract, using the evaluation data monitoring criteria, the required evaluation data from the received evaluation data to produce extracted evaluation data;
(Claim 1) determine whether an operation of the plurality of operations is in a triggered state based on the extracted evaluation data;
(Claim 1) generate an indicator to execute one of the plurality of operations on an identified operational data with respect to the product component to produce a modified product component, 
(Claim 1) issue … a record for the modified product component to a service provider computing device of the data communication system, 
wherein the record includes the indicator to execute the one of the plurality of operations on the identified operational data, 
wherein the service provider computing device is distinct from the inventory modification computing device;
(Claim 3) determine a second purpose for processing the product component;
(Claim 3) select a second limit table from the plurality limit tables regarding the product component based on the second purpose for processing the product component to produce a second selected limit table, 
wherein the second selected limit table includes identity of second evaluation data to monitor, second evaluation data monitoring criteria, second processing trigger criteria, and identity of second operational data of the plurality of operation data for processing the product component;
(Claim 3) receive … second evaluation data … to produce second received evaluation data;
(Claim 3) extract, using the second evaluation data monitoring criteria, the second required evaluation data from the second received evaluation data to produce second extracted evaluation data;
(Claim 3) determine whether a second operation of the plurality of operations is in the triggered state based on the second extracted evaluation data;
(Claim 3) generate an indicator to execute a second one of the plurality of operations on an identified second operational data with respect to the product component to produce a second modified product component, and 
(Claim 3) issue … a second record for the second modified product component to the service provider computing device, 
wherein the second record includes the indicator to execute the second one of the plurality of operations on the identified second operational data.
(Claim 4) when the second operation of the plurality of operations is in the triggered state, and before execution of the second one of the plurality of operations, determine whether to continue, stop, or modify the determining whether the second operation of the plurality of operations is in the triggered state;
(Claim 4) in response to determining that the determination is to continue: when the second operation of the plurality of operations is in the triggered state, cause execution of the second operational data with respect to second modified tangible asset to still further modify the second modified product component.
(Claim 5) determine an updated purpose for processing the product component;
(Claim 5) select another limit table of a plurality limit tables regarding the product component, based on the updated purpose for processing the product component, 
wherein the selected another limit table includes identity of updated evaluation data to monitor, updated evaluation data monitoring criteria, updated processing trigger criteria, and identity of updated operational data of the plurality of operation data for processing the second modified product component;
(Claim 5) receive … updated identified evaluation data from the evaluation content computing device to produce received updated evaluation data;
(Claim 5) extract, using the updated evaluation data monitoring criteria, required evaluation data from the received updated evaluation data to produce updated extracted evaluation data;
(Claim 5) determine when the updated processing trigger criteria is met based on the updated extracted evaluation data; 
(Claim 5) when the updated processing trigger criteria is met, facilitate execution of the identified operational data with respect to a second modified product component to yet further modify the second modified product component.
A second processing module performs the functions of:
(Claim 1) receive … the record for the modified product component;
(Claim 1) store the record for the modified product component in a set of records … so that the second processing module subsequently utilizes the record for the modified product component to execute the one of the plurality of operations, 
wherein each record of the set of records corresponds to one product component of the one or more product components and includes a product component identifier of the one product component of the one or more product components, 
wherein each record of the set of records is indexed … by the product component identifier.
Corresponding Structure
first/second processing module: microprocessor and memory, the memory storing operational instructions (software) that performs each of the claimed functions. Spec., ¶¶ [0369], [0373].
Evaluation of Definitiveness under § 112(b)
Specialized Functions: Examiner finds functions (1), (4)–(6), (8)–(14), (16)–(23), and (25)–(27) are specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed, ¶ [0369], but Applicant’s Specification does not disclose any procedure or algorithm sufficient to perform the specialized functions, rendering Claims 1–7 indefinite as indicated below.
Non-Specialized Functions: Examiner finds functions (2), (3), (7), (15), (24), (28), and (29), which disclose “receiving” and “storing” limitations, as non-specialized functions requiring no more than a general purpose computer, which has support. Spec., ¶ [0369].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1–7: A computer-implemented 112(f) claim limitation will be indefinite when the specification: (1) fails to disclose any algorithm to perform the claimed function; or (2) discloses an algorithm but the algorithm is not sufficient to perform the entire claimed functions(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. Disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software to perform the claimed function.
Here, as identified supra, Claims 1, 3, 4, and 5 fail to disclose an algorithm to perform the claimed specialized function, rendering the claim language indefinite for failing to particularly point out and distinctively claim the subject matter. All Dependent claims are rejected based on their dependence to the independent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1–7: When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient structure (i.e., the computer and the algorithm) in the specification, it will also lack written description under § 112(a). The specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of filing. The specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. MPEP 2163(II)(A)(2). It is not enough that one skilled in art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. MPEP 2161.01(I).
Here, as explained supra, all “modules” in Claims 1, 3, 4, and 5 have been interpreted under § 112(f) and found indefinite under § 112(b). Therefore, Claims 1, 3, 4, and 5 also lack written description under § 112(a). All dependent claims are rejected based on their dependence to the independent claims.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1–7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis

Step 1: Claims 1–7 are directed to a statutory category. Claims 1–7 recites  “an inventory modification computing device” and are therefore, directed to the statutory category of “a machine.”

	Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:

1. A data communication system comprises: 

[A] an inventory modification computing device that includes: 

	[B] a first network interface; 

	[C] a first memory; and 
	
[D] a first processing module operably coupled to the first network interface and the first memory, wherein the first processing module is operable to: 

[E] create a plurality of limit tables regarding one or more product components that are each required for manufacturing of a product, 

	[F] wherein each product component of the one or more product components includes a set of product sub-components of a second analysis tier to a first analysis tier of the product component, 

	[G] wherein each product sub-component of the set of product sub-components includes a set of product further sub-components of a third analysis tier, 

	[H] wherein at least one limit table pertains to inventory management of a corresponding product component and associated set of product sub-components and associated set of product further sub- components of the corresponding product component of the one or more product components, 

	[I] wherein the inventory management incudes entries to manage maintaining inventory of the product component at an available volume level to facilitate the manufacturing of the product; 

[J] store, in the first memory, a plurality of operations, wherein each operation of the plurality of operations includes each of an open operation, a close operation, and one or more component modification operations,

	[K] wherein the plurality of operations are included in each limit table of the plurality of limit tables, and 

	[L] further wherein each operation of the plurality of operations is in one of three states: an active state, a triggered state, and an inactive state;

	[M] store, in the first memory, a plurality of operation aspects corresponding to each operation of the plurality of operations, 

		[N] wherein each operation aspect of the plurality of operation aspects includes identity of evaluation data to monitor, evaluation data monitoring criteria, and identity of operational data of a plurality of 2Application No. 16/569,350Docket No. IMWO03C1 operational data for processing each product component of the one or more product components; 

	[O] select a product component, of the one or more product components, for processing data analysis of at least two of the third analysis tier, the second analysis tier, and the first analysis tier; 

	[P] determine a purpose for processing the product component, wherein the purpose for processing the product component includes at least one of inventory management of the product component, sale of the product component, use of the product component, transfer of the product component, and monitoring particular information regarding the product component; 

	[Q] in response to determining the purpose for processing the product component, select a limit table of a plurality limit tables regarding the product component to produce a selected limit table; 

	[R] receive, via the first network interface, evaluation data from an evaluation content computing device of the data communication system to produce received evaluation data; 

	[S] identify required evaluation data, based on the selected limit table; 

	[T] extract, using the evaluation data monitoring criteria, the required evaluation data from the received evaluation data to produce extracted evaluation data; 

	[U] determine whether an operation of the plurality of operations is in a triggered state based on the extracted evaluation data; and 

	[V] when the operation of the plurality of operations is in the triggered state: 

		[W] generate an indicator to execute one of the plurality of operations on an identified operational data with respect to the product component to produce a modified product component, and 

		[X] issue, via the first network interface and the data communication system, a record for the modified product component to a service provider computing device of the data communication system,

			[Y] wherein the record includes the indicator to execute the one of the plurality of operations on the identified operational data

			[Z] wherein the service provider computing device is distinct from the inventory modification computing device, and 

[AA] the service provider computing device includes: 

	[BB] a second network interface; 

	[CC] a second memory; and 

	[DD] a second processing module operably coupled to the second network interface and the second memory, 

	[EE] wherein the second processing module is operable to: 

		[FF] receive, via the second network interface, the record for the modified product component; and 

		[GG] store the record for the modified product component in a set of records in the second memory so that the second processing module subsequently utilizes the record for the modified product component to execute the one of the plurality of operations, 

			[HH] wherein each record of the set of records corresponds to one product component of the one or more product components and includes a product component identifier of the one product component of the one or more product components, 

			[II] wherein each record of the set of records is indexed in the second memory by the product component identifier.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “an inventory modification management computing device,” (Limitation A) that performs a series of steps that include: 
“creat[ing] a plurality of limit tables regarding one or more product components that are each required for manufacturing of a product … wherein at least one limit table pertains to inventory management of [1] a corresponding product component and [2] associated set of product sub-components and [3] associated set of product further sub-components … wherein the inventory management incudes entries to manage maintaining inventory of the product component at an available volume level to facilitate the manufacturing of the product;” (Limitations E, H, & I); 
“select[ing] a product component … for [inventory] data analysis” (Limitation O);
“determine a purpose for processing the product component, wherein the purpose for processing the product component includes at least one of inventory management of the product component, sale of the product component, use of the product component, transfer of the product component, and monitoring particular information regarding the product component” (Limitation P);
“in response to determining the purpose for processing the product component, select a limit table … “ (Limitation Q);
“receive … evaluation data … to produce received evaluation data” (Limitation R);
“identify required evaluation data, based on the selected limit table” (Limitation S);
“extract … the required evaluation data from the received evaluation data to produce extracted evaluation data” (Limitation T)
“determine whether an operation of the plurality of operations is in a triggered state based on the extracted evaluation data” (Limitation U);
“when the operation of the plurality of operations is in the triggered state: generate an indicator to execute one of the plurality of operations on an identified operational data with respect to the product component to produce a modified product component” (Limitations V & W);
“issue[ing] … a [modified inventory] record for the modified product component” (Limitation X);
“receive … the [modified inventory] record for the modified product component” (Limitation FF);
“store the [modified inventory] record for the modified product component in a set of records … so that the second processing module subsequently utilizes the [modified inventory] record for the modified product component” (Limitation GG).
These limitations recite the abstract idea exception of certain methods of organizing human activity exception. MPEP § 2106.04(a)(2)(II). The particular form for organizing human activity is indeterminate and falls into each of the three particular forms of organizing human activity because the purpose of “inventory management” is recited in the alternative that encompasses each of the three particular forms of organizing human activity. First, “inventory management” may be mitigating risk of an inventory stock out, a particular form of fundamental economic practices under the organizing human activity exception. MPEP 2106.04(a)(2)(II)(A). Second, “inventory management” may be “business relations,” a particular form of commercial or legal interactions under the organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B) (The patentee claimed, in part, a “system for maintaining a database of information about the items in a dealer’s inventory” determined to be business relations, citing Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017)). Last, “inventory management” may be following rules or instructions, a particular form of managing relationships or interactions between people under the organizing human activity. MPEP 2106.04(a)(2)(II)(C). The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea exception.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements of the computer hardware/software components are: 
(A) an inventory modification computing device (Limitation A) comprising (a) a first network interface (Limitation B), (b) first memory (Limitation C), (c) a first processing module (Limitation D), (d) a plurality of operations that include (i) an open operation, (ii) close operation, and (iii) one or more component modification operations (Limitation J);
(B) an evaluation content computing device (Limitation R);
(C) data communication system (Limitation R); and 
(D) a service provider computing device (Limitation AA) containing (a) a second network interface (Limitation BB), (b) a second memory (Limitation CC), and (c) a second processing module (Limitation DD).
Limitations D, F, G, J, K, L, M, N, Y, Z, DD, EE, HH, II
Regarding additional computer limitations of (A), (B), (C), and (D), Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computer hardware/software components. E.g., Spec., ¶¶ [0076]–[0078], [0084]–[0085], [0088], [0369]. Limitations D, DD, and EE describes the first/second processing module “operatively coupled” to the first/second network interface and first/second memory,” which takes a generic piece of hardware/software and describe the functions of receiving, storing, and transmitting data between the first/second processing module, first/second network interface, and first/second memory, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations D, DD, and EE further describe the first/second processing module, first/second network interface, and first/second memory performing the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Limitations J and M recite “stor[ing] … a plurality of operations” of a particular kind in first/second memory, which merely invokes computers or other machinery in its ordinary capacity to store data. MPEP § 2106.05(f)(2). The remaining limitations—Limitation F, G, K, L, N, Y, Z, HH, and II– all recite “wherein” clauses that further limit the abstract idea exception of the parent limitations. MPEP § 2106.05(I) (A practical application cannot be furnished by an abstract idea exception.). 
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 1 is directed to an abstract idea. Dependent claims are dependent on Rep. Claim 1 and include all the limitations of the Independent Claim. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0374] (not limited to the combinations of functions, components, and features of the present invention).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 6, and 7 all recite “wherein” clauses that further limit the abstract idea of the Independent Claim. MPEP § 2106.05(I).
Dependent Claim 3 repeats Limitations P–Y above for a second time to “determining a second purpose for processing the product component,” (Limitation P); “select a second limit table … ,“ (Limitation Q); “identify a second required evaluation data … ,“ (Limitation S); “extract … the second required evaluation data … ,” (Limitation T); determine whether a second operation … is in the triggered state … “(Limitation U); and “when the second operation … is in a triggered state … “ (Limitation V). These limitations recite the same abstract idea exception of certain methods for organizing human activity as indicated in Rep. Claim 1. Performing the same limitations for a second time does not alter the § 101 analysis.
Dependent Claim 4 recites under certain conditions to “determine whether to continue, stop, or modify the determining whether the second operation of the plurality of operations is in the triggered state,” as a new determination not found in Rep. Claim 1, which recites forming a simple judgment, a mental process, but for the recitation of the computer hardware/software components. The remaining limitations of Claim 4 are not substantial different that those in Rep. Claim 1 and therefore recite the same abstract idea exception supra. An abstract idea cannot provide the inventive concept. MPEP § 2106.05(I).
Dependent Claim 5 recites Limitations P, Q, R, T, U, V, and Y above for determining the purpose.  Examiner interprets these limitations as performing Limitations P–Y of Rep. Claim 1 for a third time. For the same reasoning as explained in the response to Dependent Claim 3, performing the same limitations for a third time does not alter the § 101 analysis because the an abstract idea cannot provide the inventive concept. MPEP § 2106.05(I).
Conclusion

Claims 1–7 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1–7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL: Greene, J. "Production & Inventory Control Handbook (1997)" [“NPL Greene”] in view of Lucas (U. S. Pat. Pub. No. 2001/0051905) [“Lucas”]
Regrading Claim 1, NPL Greene discloses
A data communication system comprises:
(See at least p. 0022–3, Primarily PIC systems make integrated plans for all future important activities involved with production operations so that needed resources can be identified. … Planning data should be updated periodically … Real-time entry of transactions to adjust hard data is possible … Timely, accurate data updated within a few hours of execution is usually adequate.”)

[a computer] operable to: 
(See at least p. 0049)

create a plurality of limit tables regarding one  that are each required for manufacturing of a product, 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the purpose of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). However, should a reviewing court disagree, NPL Greene discloses said limitation. See at least p. 0077, Fig. 5.2, disclosing a “multilevel bill of materials.” The product is a “65 Foot Sailboat Mast 4000.” The product component of the “Mast 4000” is: “Mast Head Assy 6210”. Table 5.1 discloses the product components of the “Mast 4000” in a limit table. Table 5.1 is characterized as a “limit” table because it describes the quantity (limit) of each of the identified components that are needed to manufacture one of the final product, i.e., “Mast 4000.” The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
wherein each product component [Mast Head Assy 6210] of the one [Mast Head Assy 6210] includes a set of product sub-components [“Light Assy 2250” and “Wind Speed Assy 2210] of a second analysis tier to a first analysis tier of the product component,
(See at least p. 0077, Fig. 5.2, disclosing product component “Mast Head Assy 6210” has product sub-components, for example, of a “Light Assy 2250” and “Wind Speed Assy 2210.” Product subcomponent “Mast Head Assy 6210” is the first analysis tier and product sub-components “Light Assy 2250” and “Wind Speed Assy 2210” are the second analysis tier to the first tier. p. 0084 (“level code” explanation))

wherein each product sub-component [“Light Assy 2250” and “Wind Speed Assy 2210”] of the set of product sub-components includes a set of product further sub-components of a third analysis tier, 
(See at least p. 0077, Fig. 5.2, disclosing “Light Assy 2250” product sub-component has product further sub-components of, for example, “Anchor Light Assy 1310” and “Bracket 1890.” Product sub-component “Wind Speed Assy 2210” has product further sub-components of, for example, “Bracket 2220” and “Speed Indicator 2270”. p. 0084 (“level code” explanation))

wherein at least one limit table pertains to inventory management of a corresponding product component and associated set of product sub-components and associated set of product further sub-components of the corresponding product component of the one or more product components, 
(Examiner interprets the italicized portion of the limitation as non-functional descriptive material because it is directed to conveying a message or meaning to a human reader independent of the intended computing device (no functional relationship). Therefore, the limitations will not differentiate the claims from the prior art. MPEP §2111.05(I)–(III). However, should a reviewing court disagree, NPL Greene discloses said limitations. See at least p. 0077, Fig. 5.2, disclosing a “multilevel bill of materials” for a “65 Foot Sailboat Mast 4000.” A “bill of materials” is defined as "a listing of all of the subassemblies, intermediates; parts, and raw materials that go into a parent assembly showing the quantity of each required to make an assembly [inventory] ... These subassemblies, intermediates, parts, and raw materials can generally be categorized as components or parents with the item being produced as the parent and the materials required to produce the parent as the components.” p.0076.)

wherein the inventory management incudes entries to manage maintaining inventory of the product component at an available volume level to facilitate the manufacturing of the product; 
(Examiner interprets the italicized portion of the limitation as non-functional descriptive material because it is directed to conveying a message or meaning to a human reader independent of the intended computing device (no functional relationship) and/or  intended use because it describes the purpose of the thing being claimed. MPEP § 2103(I)(C). Therefore, the limitations will not differentiate the claims from the prior art. MPEP §2111.05(I)–(III); MPEP § 2103(I)(C). However, should a reviewing court disagree, NPL Greene discloses said limitations. See at least p. 0078, Table 5.1, where the quantity of each product component per “Mast 4000” is identified in a bill of materials. The bill [of materials] is arranged.by common parts and product modules or options to facilitate the master scheduling and/or material planning processes. Fig 5.3.”) “Materials requirements planning schedules orders to ensure that the right (MRP) materials will be available when needed.” p. 0255. “many flow manufacturing companies will use the MRP logic to order purchased materials needed to support production plans and schedules. p.0480.”

store, in the [ ] memory [database/computer], a plurality of operations, wherein each operation of the plurality of operations includes each of an open operation [replenish/order open], a close operation [order received], and one or more component modification operations [update inventory],
(See at least p. 0095, “the materials planning function typically works with an MRP II system to determine when to replenish material and when to reschedule open orders and to establish and maintain valid due dates. The MRP II system typically uses the bill of materials in conjunction with inventory data … to determine the above information …  using the product structures in the bills of materials database and the operations maintained in the routings database.” “Planning data (called "soft" data) represent future expected or desired events like dates for receiving purchased materials or completing work orders, levels of inventory targeted, or value of weekly shipments. Execution data (called "hard" data) show realities like the amount of purchased material received, inventory on hand now, or quantity completed through an operation on a work order. Planning data should be updated periodically; execution data must be up to date when users need them for decision making. Real-time entry of transactions to adjust hard data is possible but not necessary for effective execution. Timely, accurate data updated within a few hours of execution is usually adequate.” p. 0022–3. A component modification operation is canceling an order. p. 0050–1. Alternatively, component modification operations is updating inventory levels from “the amount of purchase materials received” by real-time entry of “hard-data” transaction or the engineering change notice (ECN) process. E.g., Table 5.8 (changing effectivity date for part replacement); p. 0135 (ECN process in general).) 

wherein the plurality of operations are included in each limit table of the plurality of limit tables [database], and 
(See at least p. 0095, “the operations maintained in the routings database”)

further wherein each [order] operation of the plurality of operations [open/close/modify (cancel)] is in one of three states: an active [order] state, a triggered [order] state, and an inactive [order] state; 
(See at least p. 0050–1, disclosing “Five Action Messages”. A “Time to Order” action monitors the supply and demand side of inventory, which is an “active [monitoring] state”. p. 0051. “[T]he right time to order new material is when the need date equals today plus the lead time,” which is the “triggered [satisfying a condition] state. Id. “If none of the scheduled receipt is required, the recommended action would be to cancel [the order],” which is an “inactive [not monitored] state.”) 

store, in the [ ] memory [computer/database], a plurality of operation aspects [data] corresponding to each operation of the plurality of operations, wherein each operation aspect of the plurality of operation aspects includes [1] identity of evaluation data to monitor, [2] evaluation data monitoring criteria, and [3] identity of operational data of a plurality of  operational data for processing each product component of the one or more product components;
(See at least p. 0051, “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts. [evaluation data to monitor]. The demand side includes projected requirements, existing allocations, and safety stock. [operational data]. If the sum of the supply side is less than the sum of the demand side, more material must be ordered. [evaluation data monitoring criteria].” See also, p. 0022 (distinction between planning [evaluation] data and execution [operational] data.) All data is stored in a computer/database. p. 0049, 0062, 0072, 0075.)

select a product component, of the one or more product components, for processing data analysis of at least two of the third analysis tier, the second analysis tier, and the first analysis tier; 
(See at least Table 5.2 identifying product components designated “Level 1,” which is the first analysis tier; product sub-components designated “Level 2,” which is second analysis tier; and product further sub-components designated “Level 3,” which is a third analysis tier. Table 5.2 is itself an analysis and displaying same is for that purpose—analysis. See also, Fig. 5.2)

determine a purpose for processing the product component, wherein the purpose for processing the product component includes at least one of inventory management of the product component, sale of the product component, use of the product component, transfer of the product component, and monitoring particular information regarding the product component; 
(See at least Fig. 5.2 and associated text p. 0076, “Multilevel bills of materials (Fig. 5.2). This type displays the parent and all of its components used directly or indirectly, together with the quantity required of all components. If a component is, say, a subassembly or an intermediate, then all of its components will also be displayed, as will all subsequent components at all levels down to raw materials and purchased parts.” As explained supra, Fig. 5.2, is itself an analysis and displaying same is for that purpose—analysis of the quantity required of all components, which is monitoring, use, and inventory management for sale of a product component. See also, Table 5.2.; p. 0043 (“Production and inventory control (PIC) can be thought of as a manufacturing company within a manufacturing company. PIC acquires information from various sources, analyzes it, and delivers planning information to its customers.”); p. 0049 (“Critique the data. Through action messages, the computer can call attention to situations and recommend corrective action.”)

in response to determining the purpose for processing the product component [e.g., inventory management], select a limit table of a plurality limit tables regarding the product component to produce a selected limit table; 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the purpose of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). However, should a reviewing court disagree, NPL Greene discloses said limitation. See at least p. 0051, “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts. The demand side includes projected requirements, existing allocations, and safety stock. If the sum of the supply side is less than the sum of the demand side, more material must be ordered (triggered state). … Past due (Table 3. 7). Whenever a scheduled receipt should have been received prior to today, a warning message should be given to the planner.” Thus, the inventory of a product component is monitored for ordering and or notification of past due orders, which is “select[ing] a limit table of a plurality limit tables regarding the product component to produce a selected limit table.”

receive, […] , evaluation data […] to produce received evaluation data; 
(See at least p. 0043, “Production and inventory control (PIC) can be thought of as a manufacturing company within a manufacturing company. PIC acquires information from various sources, analyzes it, and delivers planning information to its customers.” “PIC needs to have up-to-date information with regard to what's currently available for each of the selected key resources. This means the following: • Materials. What's on hand, what's reserved and/or allocated, and what's scheduled to be received, both quantity and date, must be known for every saleable product plus all components, including raw materials.” p. 0048. “Demand versus supply summarizes what PIC is constantly analyzing. … Pertinent data must be collected and presented in a useful manner. … Computers have elevated the planning function. With them, great amounts of data can be stored, tremendous volumes of transactions can be processed, and data can be projected in helpful formats. … Here is what the computer's job consists of: • Store data. … • Display data. … • Critique the data. Through action messages, the computer can call attention to situations and recommend corrective action.” p. 0049. “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts. The demand side includes projected requirements, existing allocations, and safety stock. If the sum of the supply side is less than the sum of the demand side, more material must be ordered.” p. 0051. Thus, the computer receives supply and demand side of inventory data to store, display, and analyze it for when to order more inventory.)

identify required evaluation data, based on the selected limit table; extract, using the evaluation data monitoring criteria, the required evaluation data from the received evaluation data to produce extracted evaluation data; 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the purpose of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). However, should a reviewing court disagree, NPL Greene discloses said limitation. See at least p. 0051, “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts [evaluation data]. The demand side includes projected requirements, existing allocations, and safety stock [evaluation data]. If the sum of the supply side is less than the sum of the demand side [evaluation monitoring criteria], more material must be ordered [triggered state].” The evaluation data is “extracted” because it is received.)
determine whether an operation of the plurality of operations is in a triggered state based on the extracted evaluation data; and 
(See at least p. 0051, “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts [evaluation data]. The demand side includes projected requirements, existing allocations, and safety stock [evaluation data]. If the sum of the supply side is less than the sum of the demand side [evaluation monitoring criteria], more material must be ordered [triggered state]. The next issue is when should this be authorized. … the right time to order new material is when the need date equals today plus the lead time [triggered state].”)

when the operation of the plurality of operations is in the triggered state [time to order]: generate an indicator [time to order action message] to execute one of the plurality of operations [order more inventory] on an identified operational data with respect to the product component to produce a modified product component, and 
(See at least p. 0051, “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts [evaluation data]. The demand side includes projected requirements, existing allocations, and safety stock [evaluation data]. If the sum of the supply side is less than the sum of the demand side [evaluation monitoring criteria], more material must be ordered [triggered state]. The next issue is when should this be authorized. … the right time to order new material is when the need date equals today plus the lead time [triggered state].” Thus, when the sum of the supply side is less than the sum of the demand side and the need date equals today plus the lead time, a “Time to Order” action message is transmitted to the material planner and a purchase order for more inventory is made.)

issue, […] , a record [time to order action message] for the modified product component to a service provider computing device of the data communication system, wherein the record includes the indicator to execute the one of the plurality of operations on the identified operational data, 
(As explained above in the prior limitation, a “Time to Order” action message is transmitted to the material planner and a purchase order for more inventory is made. See at least, p. 0051.)

[…]

receive, […], the record for the modified product component; and 
(See at least p. 0051, as explained above in a prior limitation, a “Time to Order” action message is transmitted to the material planner (received) and a purchase order for more inventory is made.)
  
store the record for the modified product component in a set of records in the [ ] memory [database] so that the second processing module subsequently utilizes the record for the modified product component to execute the one of the plurality of operations, 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the purpose of the thing being claimed, aspirational in nature describing some future unclaimed event, and given no patentable weight. MPEP § 2103(I)(C); MPEP § 2115 (“A claim is only limited by positively recited elements”). However, should a reviewing court disagree, NPL Greene discloses said limitation. See at least p. 0051, Table 3.6, disclosing a displayed set of records in the PIC system. Displaying the set of records reasonably suggest storing the information in at least temporary memory of the planner’s computer. “[T]he computer's job consists of: • Store data. … • Display data. … [and] • Critique the data.” p. 0049. See also, p. 0083, Section titled “Information in a Bill of Materials Data Base”; p. 0511, “Relational Databases”)

wherein each record of the set of records corresponds to one product component of the one or more product components and includes a product component identifier [MNO] of the one product component of the one or more product components,
(See at least p. 0051, Table 3.6, disclosing “Part Number: MNO,” which is one product of a plurality of products and a product identifier. See also p. 0083, Section titled “Information in a Bill of Materials Data Base,” “Information that is contained in a bill of materials database will vary by computer system and by company. As mentioned earlier, most companies maintain two sets of information within their bills of materials database: part-related information and structure-related information. Part-Related information. Information regarding parts is typically stored in a file called an item master, part master, or part record. These files generally include the following information: • Part number. A number that uniquely identifies raw material, fabricated parts, subassemblies, assemblies, and finished or top-unit products.”)

wherein each record of the set of records is indexed in the [ ] memory [database] by the product component identifier.
(See at least p. 0117, “The Skeleton Pl File. On-file process information is simultaneously a great convenience and a big millstone, leading to long response times as the system searches through gigabytes of information. A skeleton PI is a little like an index file in a database program; it contains only "finder" and "structure" (or goes-into) information. It can be quickly searched for a called PI, which can then be accessed directly by the main system without further searching.” “The key to handling the growing mountain of data generated by software application programs is a rational database management system, commonly called an RDBMS. The RDBMS is able to create an information link, through a "pointer." The system assigns attributes to the data, and locates them in its native directory and/or subdirectory. It does not actually copy the data files, so redundant data is not created. This is very important because redundant data will quickly fill up memory storage devices, especially if graphic files are included. The major advantage of a RDBMS is the speed with which it can find data files. A scheme called index-sequential-access method (ISAM) is used to access information. This access method allows the computer to sort information by multiple-key fields, or indexes.” p. 0511. Thus, each product component is assigned a unique number that is indexed in a database.)

	
NPL Greene does not disclose but 
Lucas discloses
an inventory modification computing device [Customer Inventory System 130] that includes: a first network interface; a first memory; and a first processing module [client] operably coupled to the first network interface and the first memory, wherein the first processing module [client] is operable to:
(See at least Fig. 1 and associated text ¶ [0019], “As illustrated in FIG. 1, the present invention utilizes a client/server architecture to facilitate communication between customer inventory systems and managers [severs]. A client running on a Customer Inventory System 130 may be used to track inventory.” The Customer Inventory System 130 is a desktop computer connected to the server via the “Internet 110.” Fig. 1. A desktop computer connected to the internet reasonably suggests the computer having a network interface to permit communication to/from the server in a “client/server architecture.” A client computer has memory.)

wherein the service provider computing device [server] is distinct from the inventory modification computing device [client]; and 
(See at least Fig. 1 and associated ¶ [0019], “As illustrated in FIG. 1, the present invention utilizes a client/server architecture to facilitate communication between customer inventory systems and managers [severs].”

the service provider computing device [server] includes: a second network interface; a second memory; and a second processing module [scripts] operably coupled to the second network interface and the second memory, wherein the second processing module is operable to:
(See at least Figs. 1 &  2 and associated text ¶ [0031], “FIG. 2 illustrates a preferred embodiment of Server 100, in which relationships between data storage, web server, and application services provided by Server 100 are illustrated.” The Server 100 is a computer device connected to the client via the “Internet 110.” Fig. 1. A computer device connected to the internet reasonably suggests the computer having a network interface to permit communication to/from the client in a “client/server architecture.” A server has memory. “Functions involving data changes may be performed as server-side scripts, rather than through client-side logic.” ¶ [0056]; see also ¶¶ [0032] (software), [0034] (SQL database).)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the computer functionality of a client/server as explained in Lucas, to the known invention of NPL Greene, with the motivation to “shift[ ] the burden of inventory tracking onto a third party” for the purpose of “negotiate[ing] better deals, improv[ing] supplier responsiveness, and streamlin[ing] the buying process. Lucas, ¶ [0007].

Regarding Claim 2, NPL Greene and Lucas discloses
he data communication system of claim 1 and the product component as explained above.
NPL Greene further discloses
wherein the product component further comprises one or more manufacturing components. 
(Examiner interprets the italicized portion of the limitation as non-functional descriptive material because it is directed to conveying a message or meaning to a human reader independent of the intended computing device (no functional relationship). Therefore, the italicized limitations will not differentiate the claims from the prior art. MPEP §2111.05(I)–(III); MPEP § 2103(I)(C). However, should a reviewing court disagree, NPL Greene discloses said limitations. See at least p. 0075, “The importance of bills of materials and routings databases cannot be overemphasized. These two databases must be solidly in place for a manufacturing concern to achieve its operational objectives and to effectively compete in today's environment.” See Fig 5.2 describing a  multilevel bill of materials for manufacturing.)

Regarding Claim 3, NPL Greene and Lucas discloses
The data communication system of claim 1 and the first processing module as explained above.
NPL Greene further discloses
wherein the first processing module further functions to: determine a second purpose for processing the product component; select a second limit table from the plurality limit tables regarding the product component based on the second purpose for processing the product component to produce a second selected limit table, wherein the second selected limit table includes identity of second evaluation data to monitor, second evaluation data monitoring criteria, second processing trigger criteria, and identity of second operational data of the plurality of operation data for processing the product component; receive, via the first network interface, second evaluation data from the evaluation content computing device to produce second received evaluation data; identify second required evaluation data, based on the second selected limit table; extract, using the second evaluation data monitoring criteria, the second required evaluation data from the second received evaluation data to produce second extracted evaluation data; determine whether a second operation of the plurality of operations is in the triggered state based on the second extracted evaluation data; and when the second operation of the plurality of operations is in the triggered state: generate an indicator to execute a second one of the plurality of operations on an identified second operational data with respect to the product component to produce a second modified product component, and issue, via the first network interface and the data communication system, a second record for the second modified product component to the service provider computing device, wherein the second record includes the indicator to execute the second one of the plurality of operations on the identified second operational data.
(“[M]ere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04(VI)(B). Here, these limitations merely duplicate certain steps/limitations of Independent Claim 1 for a “second” time. The distinctions from Claim 1 are identified by underline, supra. 
Claim 1 “determine[s] a purpose for processing the product component” (Limitation P identified in the § 101 rejection supra) and then perform a series of steps based on that determination, (Limitations P–X as identified in the § 101 rejection). The result of the Claim 1 process, there, is to “issue … a record for the modified product component.” Here, Claim 3  “determine[s] a second purpose for processing the product component” and then performs the same series of steps as in Claim 1 except the subsequent steps are based on the determined “second purpose.” Purposes , as claimed, are limited to a finite number. The result of Claim 3 process is the same as in Claim 1: to “issue … a second record for the second modified product component.” No new or unexpected results are achieved: a purpose is determined and a record is issued. Thus, Claim 3 limitations are mere duplication of parts with no patentable significance form those in Independent Claim 1, MPEP § 2144.04(VI)(B), or are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on NPL Greene and Lucas for the same rationale presented in Claim 1 supra.
	
Regarding Claim 4, NPL Greene and Lucas discloses
The data communication system of claim 3 and the first processing module as explained above.
NPL Greene further discloses
wherein the first processing module further functions to: when the second operation of the plurality of operations is in the triggered state [the sum of the supply side is less than the sum of the demand side, more material must be ordered], and before execution of the second one of the plurality of operations [ordering], determine whether to continue [place order], stop [cancel order], or modify [reschedule order] the determining whether the second operation [ordering] of the plurality of operations is in the triggered state; and 
(See at least p. 0051, • “Time to order (Table 3.6). The supply side consists of inventory on hand plus scheduled receipts. The demand side includes projected requirements, existing allocations, and safety stock. If the sum of the supply side is less than the sum of the demand side, more material must be ordered. The next issue is when should this be authorized. … Consequently, the right time to order new material is when the need date equals today plus the lead time.” The “time to order” message necessarily requires that two conditions (triggers) be met: First, (1) it is determined that more material must be ordered when the sum of the supply side is less than the sum of the demand side. This is the first condition but it does not indicate when the inventory should be ordered. Second, (2) the “when” ordering is required is “when the need date equals today plus the lead time.” Thus, ordering could continue if the second condition is met; ordering could stop or be cancelled as described in Table 3.5, p. 0050, or the order could be modified (re-scheduled) as indicated in Table 3.4.)

in response to determining that the determination is to continue [ordering]: when the second operation [ordering] of the plurality of operations is in the triggered state [meets conditions (1) and (2) as explained supra], cause execution of the second operational data [purchase data] with respect to second modified tangible asset to still further modify the second modified product component [update inventory data].  
(Examiner interprets the italicized portion of the limitation as non-functional descriptive material because it is directed to conveying a message or meaning to a human reader independent of the intended computing device (no functional relationship). Therefore, the limitations will not differentiate the claims from the prior art. MPEP §2111.05(I)–(III). However, should a reviewing court disagree, NPL Greene discloses said limitations. See at least p. 0051, Table 3.6, whereas explained elsewhere, the Time to Order table is updated to reflect the purchase. See also Table 3.7 (Past Due Orders) and Table 3.5 (Cancel orders) status.)

Regarding Claim 5, NPL Greene and Lucas discloses
The data communication system of claim 4 and the first processing module as explained above.
NPL Greene further discloses
wherein the first processing module further functions to: determine an updated purpose for processing the product component; select another limit table of a plurality limit tables regarding the product component, based on the updated purpose for processing the product component, wherein the selected another limit table includes identity of updated evaluation data to monitor, updated evaluation data monitoring criteria, updated processing trigger criteria, and identity of updated operational data of the plurality of operation data for processing the second modified product component; receive, via the first network interface, updated identified evaluation data from the evaluation content computing device to produce received updated evaluation data; extract, using the updated evaluation data monitoring criteria, required evaluation data from the received updated evaluation data to produce updated extracted evaluation data; determine when the updated processing trigger criteria is met based on the updated extracted evaluation data; and when the updated processing trigger criteria is met, facilitate execution of the identified operational data with respect to a second modified product component to yet further modify the second modified product component.  
(“[M]ere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04(VI)(B). Here, these limitations merely duplicate certain steps/limitations of Independent Claim 1 for a “third” time (Claim 3 duplicates the steps a second time). The distinctions from Claim 1 are identified by underline and not materially different. For the same reasoning as explained in the rejection of Claim 3, no new or unexpected results are achieved. Thus, the Claim 5 limitations are mere duplication of parts with no patentable significance form those in Independent Claim 1, MPEP § 2144.04(VI)(B), or are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on NPL Greene and Lucas for the same rationale presented in Claim 1 supra.

Regarding Claim 6, NPL Greene and Lucas discloses
The data communication system of claim 1 and the evaluation data monitoring criteria as explained above.
NPL Greene further discloses
wherein the evaluation data monitoring criteria comprises: a trigger indicator that indicates a commencement of monitoring the identified evaluation data [time to order]; and a detrigger indicator that indicates ending of the monitoring of the identified evaluation data.  
(Examiner interprets the italicized portion of the limitation as non-functional descriptive material because it is directed to conveying a message or meaning to a human reader independent of the intended computing device (no functional relationship). Therefore, the limitations will not differentiate the claims from the prior art. MPEP §2111.05(I)–(III). However, should a reviewing court disagree, NPL Greene discloses said limitations. See at least p. 0051, “Time to Order” action message transmitted to the material planner. Table 3.5 and associated text pp. 0050–1, explaining “Cancel Table” for canceling an unnecessary order. If the order is cancelled, it is no longer monitored. See also, Tables 3.3 and 3.4 and associated text p .0050 (reschedule orders). Alternatively, Lucas, ¶ [0082]. The KSR rationale to combine is the same as in Claim 1.)

Regarding Claim 7, NPL Greene and Lucas discloses
The data communication system of claim 1 and the triggered state of the operation of the plurality of operations as explained above.
NPL Greene further discloses
wherein the triggered state of the operation of the plurality of operations further comprises: an activate indicator [order action message] that indicates a commencement of the executing the identified operational data; and a deactivate indicator [cancel action message] that indicates ending the executing of the identified operational data.
(See at least pp. 0050–1, describing “Action Messages” transmitted to the material planner for ordering and cancelling inventory orders and automatically ordering of inventory. “• Pay point. A point in the flow of material or sequence of operations at which production information for components, subassemblies, assemblies, or finished parts is reported. … Pay points may be designated at the ends of lines.” Alternatively, Lucas, ¶ [0081],  When new or unanswered requests are found, a server may send a notification to a supplier alerting said supplier of such a request.” “While the present invention can monitor inventory use and automatically order new inventory when necessary.” Lucas, ¶ [0082]. The KSR rationale to combine is the same as in Claim 1.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES H MILLER/Examiner, Art Unit 3694